DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 12/16/2019. 

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 11/08/2019 have been are considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Allowable Subject Matter

4.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-11:  the limitations “a first wiring conductor that electrically connects the plurality of first 
The following is an examiner’s statement of reasons for allowance of claims 12-20:  the limitations “a plurality of first upper electrodes disposed above the dielectric layer and facing the lower electrode, with the plurality of first upper electrodes electrically connected to each other by a first wiring electrode; a plurality of second upper electrodes disposed above the dielectric layer and facing the lower electrode, with the plurality of second upper electrodes electrically connected to each other by a second wiring electrode; wherein a respective first pair of electrodes of the plurality of first and second upper electrodes are disposed at a first interval from one another and along a first axis direction extending parallel to a surface of the lower electrode, wherein a respective second pair of electrodes of the plurality of first and second upper electrodes are disposed at a second interval from one another and along a second axis direction extending parallel to the surface of the lower electrode, and wherein the second axis direction is different than the first axis direction” in combination with other claimed limitations in independent claim 12 is not disclosed or suggested by the prior art 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 10658111, US 5777839, US 2008/0068780, US 8896092, US 7449772.
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 

	The reference to Hattori et al. (US 10658111) shows a capacitor having a conductive porous substrate with at least two electrostatic capacitance forming sections, each of the at least two electrostatic capacitance forming sections including a porous portion of the conductive porous substrate, a dielectric layer on the porous portion, and an upper electrode on the dielectric layer. The at least two electrostatic capacitance forming sections are electrically connected in series by the conductive porous substrate. 

	The reference to Toncich et al. (US 7174147) shows a tunable bandpass filter is provided that comprises a first shunt-connected ferroelectric (FE) tunable tank circuit having a first node to accept an input signal. A second shunt-connected FE tunable tank circuit has a second node to supply a bandpass filtered signal. A first capacitor is connected in series between the first and second nodes. In one aspect, the first tank circuit comprises a first resonator connected to the first node, and a fourth capacitor connected between the first resonator and a reference voltage. The fourth capacitor is a tunable FE capacitor. Typically, a fifth capacitor is connected between the first node and the reference voltage. Likewise, the second tank circuit comprises a second resonator connected to the second node, and a sixth (FE) capacitor connected between the second resonator and the reference voltage. A seventh capacitor is connected between the second node and the reference voltage.




6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848